Title: From George Washington to Colonel Henry Hollingsworth, 16 February 1778
From: Washington, George
To: Hollingsworth, Henry



Sir,
[Valley Forge, 16 February 1778]

I am under the painful necessity of informing you that the situation of the army is most critical and alarming for want of provision, especially of the meat kind. The troops have not had supplies of the latter for four days and many of them have been much longer without. I have sent Captain Lee to forward, from the Head of Elk & Dover, all the provisions, that may be at either of those places, as expeditiously as possible, and I must entreat you Sir to give all the assistance in your power, to promote this very important and interesting work. I am Sir Your most Obdt ser.

G.W.


I need not mention to you the delicacy of this Subject and the propriety of Secrecy.

